Citation Nr: 1728167	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-32 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than July 28, 2014 for the grant of service connection for ischemic heart disease disability. 

2.  Entitlement to an effective date earlier than July 28, 2014 for award of a 30 percent rating for ischemic heart disease disability.  

3.  Entitlement to an evaluation in excess of 10 percent prior to January 2, 2014, and thereafter, in excess of 30 percent for atrial fibrillation associated with hypertension disability. 

4.  Entitlement to a disability evaluation in excess of 30 percent for ischemic heart disease disability. 

5.  Entitlement to a total disability rating due to individual unemployability (TDIU). 




REPRESENTATION

Veteran represented by:	Mr. Robert P. Walsh, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO). 

In a September 2008 rating decision, the RO in Augusta, Maine granted service connection for atrial fibrillation and assigned an initial evaluation of 10 percent, effective from February 15, 2008.  The Veteran appealed the initial assigned evaluation.  The file was subsequently transferred to the RO in Detroit, Michigan, which is currently VA's Agency of Original Jurisdiction. 

The Veteran testified before an Acting Veterans Law Judge (AVLJ) in a hearing at the RO in May 2010.  A transcript of his testimony is of record.  In October 2010, the Board denied the Veteran's claim for an increased initial rating.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In October 2011, the Court issued an Order granting a Joint Motion of the Parties to vacate the October 2010 decision and returning the claim to the Board for additional development.

In March 2012, the Board found that a claim TDIU had been raised by the record and was incorporated into the appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the issues of increased rating for atrial fibrillation and TDIU to the RO for additional development.  

In a January 2014 rating decision, the RO increased the assigned evaluation for atrial fibrillation to 30 percent, effective from January 2, 2014.  The Board notes that this does not represent a full grant of the benefit sought, and therefore entitlement to an increased rating is still on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a May 2015 rating decision, the RO awarded service connection for ischemic heart disease disability and assigned a 10 percent evaluation, effective from July 28, 2014, and assigned a 30 percent evaluation, effective from March 20, 2015.  The Veteran appealed the initial assigned evaluation and assigned effective date of service connection and effective date of 30 percent evaluation.  By the way of a September 2015 rating decision, the RO found that an evaluation of 30 percent was warranted for ischemic heart disease disability, effective from July 28, 2014. 
 
In a March 2017 notice letter, the Veteran was informed that the AVLJ who conducted the May 2010 Board hearing has since retired from the Board, and he was offered another hearing before a member of the Board. The Veteran has declined another Board hearing, and therein, withdraws any prior request for a Board hearing.

The issues of entitlement to increased rating for ischemic heart disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for coronary artery disease, currently identified as ischemic heart disease, was not received until July 28, 2014, and prior to that date, the record does not contain a correspondence for a claim for service connection for coronary artery disease.

2.   The Veteran is currently in receipt of a 30 percent evaluation for his service-connection ischemic heart disease disability, effective from July 28, 2014, the date of claim for service connection. 

3.  Prior to January 2, 2014, the Veteran's service-connected atrial fibrillation disability required continuous medication, but was not manifested by more than four episodes per year of paroxysmal atrial fibrillation documented by an electrocardiogram (EKG) or Holter monitor.

4.  At no point since January 2, 2014 has the Veteran's service-connected atrial fibrillation disability been manifested by more than four episodes per year of paroxysmal atrial fibrillation documented by an electrocardiogram (EKG) or Holter monitor.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 28, 2014 for the grant of service connection for ischemic heart disease disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

2.  The criteria for an earlier effective date for award of 30 percent evaluation for ischemic heart disease disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


3.  The criteria for an evaluation in excess of 10 percent prior to January 2, 2014, and thereafter, an evaluation in excess of 30 percent for atrial fibrillation disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2016).

The Veteran's claims for increased rating and earlier effective dates arise from his disagreement following the grants of service connection for his atrial fibrillation and ischemic heart disease.  As such, these are downstream issues and statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA has also provided the Veteran with VA heart examinations in June 2008, January 2014 and March 2015.  In the examination reports, the VA examiners noted the Veteran's medical history and recorded findings from clinical evaluation.  The VA examination reports are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Pursuant to the Board's March 2012 remand directives, the Veteran was sent a December 2013 letter in which VA asked for his assistance in obtaining outstanding private treatment records identified in the record, to include records from Butterworth Hospital and his private cardiologist dated prior to 2010.  The Veteran did not seek VA's assistance in obtaining his private treatment records.  Instead, the Veteran has submit records from his private cardiologist dated from 2008, which included a summary of his 2005 cardiac test results, and the Veteran submitted the records from Spectrum Health, which includes records from the Butterworth Medical Facility.  The Board notes that the private records received from the Veteran do not include records from his private cardiologist dated prior to 2008.  The Veteran's VA treatment records were updated in the claims folder through 2016 and he was afforded with additional VA examinations to evaluate the severity of his disability.   The Veteran's increased rating claim for atrial fibrillation was most recently readjudicated in a June 2016 (supplemental) statement of the case.  The Board finds that there has been substantial compliance with the Board's 2012 remand directives.  See Stegall v. West,  11 Vet. App. 268, 270-71 (1998)

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date 

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a)-(b)(1)(West 2014); 38 C.F.R. § 3.400 (b)(2)(2016).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2016).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1 (p). "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1 (r). 

An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (2016).

The Veteran seeks an earlier effective date for the award of service connection for ischemic heart disease, originally claimed as coronary artery disease.  In his June 2015 notice of disagreement, the Veteran asserted that he was entitled to an effective date of January 2, 2014, the date of a VA heart examination.  

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816 (2016); see also Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III). A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816 (b)(1)(i).  The term "covered herbicide disease" includes ischemic heart disease.  38 C.F.R. § 3.816 (b)(2)(i). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  The effective date of the regulation which added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816 (c)(4).

It is noted that a May 2015 rating decision awarded service connection for ischemic heart disease, effective from July 28, 2014.  The effective date of the award was predicated on the receipt of an informal claim for entitlement to service connection for heart disease received on July 28, 2014. 

A review of the claims folder shows that the Veteran was afforded a VA heart examination on January 2, 2014 in conjunction with his claim for increased rating for his service-connected atrial fibrillation.  Notably, in that examination report, the VA examiner recorded that there was no evidence of ischemic heart disease, and the finding from an exercise stress test was negative for ischemic heart disease.  On July 28, 2014, the RO received private treatment records which showed that the Veteran had an abnormal echocardiogram stress test in June 2014 that revealed evidence of ischemic heart disease.  The Veteran required the placement of two cardiac stents.  Also on July 28, 2014, the RO received the Veteran's claim for service connection for coronary artery disease. 

In this case, there is no indication that a claim, formal or informal, seeking service connection for coronary artery disease or ischemic heart disease was received prior to July 28, 2014.  The May 2015 rating decision awarded service connection for ischemic heart disease, effective from July 28, 2014, the date the claim was received.  Based on a review of the evidence, the Board concludes that an effective date earlier than July 28, 2014, for the grant of service connection for ischemic heart disease, is not warranted. 

VA received the Veteran's claim for service connection on July 28, 2014.  The evidence does not show that a claim seeking service connection for ischemic heart disease was received prior to July 28, 2014.  While the Veteran did have a pending claim for increased rating for atrial fibrillation, a heart condition, there was no competent medical evidence of record that demonstrated diagnosis of ischemic heart disease prior to July 28, 2014.  the Board notes that the competent medical evidence submitted prior to July 28, 2014 does not confirm a diagnosis of ischemic heart disease.  In the January 2014 VA examination report, the VA examiner stated that there was no evidence of ischemic heart disease based on review of the medical evidence, including the findings in a January 2014 EKG report. 

With respect to Nehmer, the record does not show that he had a pending claim of service connection for ischemic heart disease between May 1989 and July 28, 2014.  Moreover, the Veteran has not reported filing a claim seeking service connection for ischemic heart disease prior to July 28, 2014. 

The effective date of an award of service connection is not based on the earliest medical evidence showing a diagnosis of the disability, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999). 

The effective date in the case of an original claim is the later of the date of receipt of the claim or the date entitlement arose; in this case, the later of the dates in this case is July 28, 2014.  As such, the only effective date for the award of service connection that may be assigned for the Veteran's ischemic heart disease is the presently assigned date of July 28, 2014.

As July 28, 2014 is earliest date for award of service connection, an effective date prior to July 28, 2014 for the current assigned 30 percent evaluation for ischemic heart disease is not warranted. 

While the Board recognizes the Veteran's belief that the effective date for the grant of service connection for coronary artery should be earlier than July 28, 2014, the governing legal authority is clear and specific, and VA is bound by it. As a result, the Veteran's claim for an earlier effective date is denied.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than July 28, 2014, for the grant of service connection for ischemic heart disease and for the award of a 30 percent evaluation for ischemic heart disease are denied.  See 38 U.S.C.A §5107.

Increased Rating 

By a rating decision dated September 2008 rating decision the RO granted service connection for atrial fibrillation, and assigned a rating of 10 percent, effective February 15, 2008.  The Veteran appealed, asserting that his condition warranted a higher rating.  In a May 2015 rating decision, the Veteran's disability rating was increased to 30 percent, effective from January 2, 2014. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

The Veteran's atrial fibrillation disability is currently rated as 10 percent  prior to January 2, 2014, and thereafter,  rated as 30 percent under 38 C.F.R. § 4.104, Diagnostic Code 7010 for supraventricular arrhythmias.  Under Diagnostic Code 7010, a 10 percent rating is warranted for permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104 (2016). 

VA treatment records dated in 2008 show that the Veteran reported a history of two severe episodes of atrial fibrillation that required emergency medical treatment.  The Veteran described the episodes as manifested by symptoms of shortness of breath, rapid heart rate, dizziness, and weakness.   A May 2008 private cardiovascular consultation report shows that the Veteran had a history of atrial fibrillation and he regularly takes low dose beta blocker as well as flecainide as needed. 

The Veteran was afforded a VA examination in June 2008.  The VA examiner noted that the Veteran had developed atrial fibrillation secondary to his hypertension that had been intermittent with remissions since its onset.  The Veteran reported symptoms of daily fatigue and mild dyspnea on exertion, but denied syncope, angina, or dizziness.  The Veteran stated that the atrial fibrillation occurred on average of twice a month and so far had been controlled with medication.  The VA examiner noted that the Veteran provided supporting documentation of emergency room visits as well as from his cardiologist.  Despite VA's attempts, all of these documents have not been associated with the claims folder.  

On clinical examination, the VA examiner observed that the Veteran had regular heart rhythm, absent murmur, absent click and absent pericardial rub.  A chest x-ray showed normal heart size.  It was noted that the private stress test results from 2005 showed a submaximal Bruce protocol stress treadmill echocardiogram that was negative for inducible ischemia.  A January 2008 ECHO/Holter test showed a normal sinus rhythm.  The examiner provided a diagnosis with intermittent atrial fibrillation with rapid ventricular response.  The examiner also stated that there was no history of cardiac pain or congestive heart failure.  

In May 2010, the Veteran testified during a hearing before an Acting Veterans Law Judge, who has since retired from the Board.  The Veteran testified that he had an average of three to four episodes of atrial fibrillation every month, with about two episodes in the last year requiring "rescue" medication.  The Veteran also stated that he took Metrotropolol as a medication to control cardiovascular disease generally. 

Subsequent VA and private treatment records show the Veteran experienced atrial fibrillations that required him to take "rescue" medication as well as seek additional treatment.  A November 2010 VA treatment record shows the Veteran reported he had an atrial fibrillation episode and he took flecainide to get his heart rate back to normal.  A January 2011 VA report of communication shows that the Veteran called in and reported that he had experienced two episodes of atrial fibrillation within the last 24 hours.  He refused to seek emergency treatment and stated that his "heart was back in sync."  A March 2011 VA treatment record shows that the Veteran presented with complaints of atrial fibrillation and sought "rescue" medication.  A March 2011 private cardiovascular consultation report shows that the Veteran underwent a successful cardioversion with a return of his sinus rhythm. ECHO was normal.  A December 2011 private cardiovascular consultation report shows the Veteran complained of increased heart rate, fatigue, and shortness of breath with palpitation.  The Veteran felt that his symptoms had worsened and he experienced more frequent episodes.  His medication was increased.  

March 2012 VA and private treatment records shows that the Veteran reported a history of four atrial fibrillation episodes within the last year, and all but one converted back to normal heart rate with medication.  In June 2012, the Veteran sought private emergency treatment for atrial fibrillation episode.  It was noted that he stated he had lost his flecainide medication.  EKG confirmed atrial fibrillation.  The Veteran was treated for atrial fibrillation, to include hospitalization.  

On January 2, 2014, the Veteran was interviewed and examined by VA in conjunction with his claim for increased rating.  The final report dated on January 22, 2014 also includes the findings from January 15, 2014 ECHO and EKG stress tests.  In the examination report, the VA examiner confirmed a diagnosis of atrial fibrillation.  The Veteran reported that he seeks regular treatment from his cardiologist twice a year, or more often if his heart rate goes out of sync frequently.  He stated that he was hospitalized in July 2013 and he was treated with medication.  He also stated that he had a normal stress test six months ago.  The Veteran stated that he was unable to obtain his recent records from his private cardiologist.  

The 2014 VA examiner noted that the VA treatment records showed that the Veteran was hospitalized in June 2012 for atrial fibrillation.  The Veteran stated that he experienced symptoms of shortness of breath, rapid respirations, and increased heart rate during atrial fibrillation episode and he takes medication for treatment.  The VA examiner noted that the Veteran required continuous medication to treat his heart condition.  There was no evidence of ischemic heart disease, myocardial infraction, or congestive heart failure.  The Veteran was assessed with atrial fibrillation, intermittent (paroxysmal), with episodes that occurred more than four times in the past year.  The examiner marked that the frequency of the Veteran's atrial fibrillations were was documented by EKG; however, the VA examiner later noted that the Veteran's private cardiologist records were not available for review.  

On physical examination, the 2014 VA examiner observed that the Veteran had normal heart rate and sounds, clear lung auscultation, and normal peripheral pulses.  There was evidence of peripheral edema (+1) in both lower extremities.  ECHO revealed evidence of cardiac hypertrophy and left ventricular ejection fraction of 65 percent.  There was no evidence of cardiac dilatation and EKG was normal.  The VA examiner observed that the Veteran's heart rate increased with minimal movement around the examination room.  The VA examiner stated that physical activity triggers the Veteran's atrial fibrillation, and it precluded the Veteran from performing physical labor but not sedentary employment. 

Subsequent VA and private treatment records continue to show that the Veteran received treatment for atrial fibrillation.  These records also show that the Veteran was later diagnosed with ischemic heart disease based on an abnormal stress test in June 2014 and he required cardiac surgery with stent placements.  

In March 2015, the Veteran was afforded another VA heart examination.  The examination report shows a diagnosis of supraventricular arrhythmias.  The Veteran reported that he has had one to two atrial fibrillation episodes a month for the past few years, but these were not usually documented by EKG. The Veteran described each episode as involving symptoms of shortness of breath and increased heart palpitations.  He reported that in June 2014, he had undergone a stress test and when into ventricular fibrillation and ultimately required cardiac stent placement.  He was assessed with atrial fibrillation, intermittent, that occurred more than four times in the past month, and was documented by symptoms of palpitation and shortness of breath.  On physical examination, the VA examiner observed that the Veteran had normal heart rate and sound, peripheral pulses were normal, and there was no evidence of edema in the lower extremities. 

Subsequent VA and private treatment records show that the Veteran sought emergency medical treatment in November 2015 for atrial fibrillation episode.  He complained of shortness of breath, chest pain, and increased heart rate.  His EKG test results were normal.  

The Board notes that the Veteran has consistently reported that he has experienced  episodes of atrial fibrillation at least two to four times a month, and he has needed to use of "rescue" medication to return his heart rate to normal sinus rhythm approximately four times in a twelve-month period.  The medical evidence of record demonstrates he requires continuous medication to treat his symptomatology and he takes "rescue" medication as needed to return his heart rate to normal rhythm during an atrial fibrillation episode.  In addition, the Veteran has required cardioversion in March 2011 to return his heart rate to normal sinus rhythm. 

Although the January 2014 VA examiner marked that the Veteran had atrial fibrillation episodes of more than four times a year documented by EKG, the VA examiner noted that all of the Veteran's private cardiologist records were not available for review.  Notably, the VA treatment records and available private treatment records do not confirm that the Veteran had more than four episodes of atrial fibrillation documented by EKG or Holter monitor in a twelve-month period.  The medical record document of actual episodes of atrial fibrillation shows two episodes in 2007 and one episode in each of the following years of 2010, 2011, 2012, 2014, and 2015.  The records of a July 2013 hospitalization for atrial fibrillation have not been associated with the claims folder despite VA's request for the Veteran's assistance in obtaining those records.  

In this case, as noted by the 2015 VA examiner, the frequency of the Veteran's atrial fibrillation episodes were documented by the Veteran's reported symptoms of shortness of breath and heart palpitation as opposed to diagnostic testing confirming atrial fibrillation.   Despite the 2014 VA examiner's notation to contrary, there is no evidence of atrial fibrillation with more than four episodes per year documented by ECG or Holter monitor at any point during the pendency of this appeal.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 7010 prior to January 2, 2014.  See 38 C.F.R. § 4.104. 

As noted above, the Veteran has been assigned a 30 percent disability rating for his service-connected atrial fibrillation as of January 2, 2014.  A 30 percent is the maximum rating available under Diagnostic Code 7010.  Thus, the Veteran may only receive a higher rating under a different Diagnostic Code or on an extraschedular basis.  However, other diagnostic codes for cardiovascular disabilities that provide a rating greater than 30 percent are not more appropriate here because the facts of the case do not support their application.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7008, 7011-7020.  

For example, Diagnostic Code 7011 pertains to sustained ventricular arrhythmias.  Although Diagnostic Code 7011 contemplates similar anatomical localization of the Veteran's disability and similar symptomatology, Diagnostic Code 7011 does not apply because there is no indication that the Veteran's atrial fibrillation is sustained, and the evidence shows that the Veteran's atrial fibrillation occurs intermittently. Thus, Diagnostic Code 7011 does not apply.  38 C.F.R. § 4.104.

In addition, the Board observes that the Veteran is separately service connected for ischemic heart disease, which has been assigned a 30 percent disability rating under Diagnostic Code 7005, and includes consideration of diagnostic findings of cardiac hypertrophy and left ventricular dysfunction and evaluates the Veteran's disability based on metabolic equivalents (METs) resulting in dyspnea, fatigue, and chest pain.  The Veteran may not be compensated twice for the same symptomatology; as this would result in pyramiding in violation of 38 C.F.R. § 4.14 (2016).  Thus, the Veteran's atrial fibrillation disability is appropriately rated under Diagnostic Code 7010.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  An evaluation in excess of 30 percent for the Veteran's service-connected atrial fibrillation since January 2, 2014 on a scheduler rating criteria is not warranted. 

The Veteran has asserted that the severity of his service-connected atrial fibrillation exceeds the scheduler rating criteria under Diagnostic Code 7010, and he feels that he should be assigned an extraschedular rating for his disability.  See July 2014 statement in support of substantive appeal. The Board has considered whether there is evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321 (b)(1) (2016).  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009).
As described above, the manifestations of the Veteran's atrial fibrillation have been contemplated by the schedular criteria.  The evidence establishes that the Veteran has complaints of shortness of breath, chest pain, fatigue and dizziness are associated with episodes of atrial fibrillations.  Diagnostic Code 7010 accurately contemplates this symptomatology, as it includes criteria relating to atrial fibrillation, which would encompass the Veteran's complaints.  The Veteran has also stated that his heart disability affects his ability to work as physical activity triggers atrial fibrillation episodes.  In this regard, the Board notes that the Veteran also has a claim for TIDU pending before the Board, and will be addressed in the remand section of this decision.  In addition, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. 
As such, the Veteran's complaints do not rise to the level of severity required for referral for an extraschedular rating.  Accordingly, the Board finds that the schedular staged rating currently assigned reasonably describes the Veteran's disability level and symptomatology.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board has considered the Veteran's statements regarding the severity of atrial fibrillation and has relied on his report in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing shortness of breath, etc., and his statements are also credible, and thus, probative.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1  (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Accordingly, as the preponderance of the evidence is against the claim, an evaluation in excess of 10 percent prior to January 2, 2014, and thereafter an evaluation in excess of 30 percent for atrial fibrillation are not warranted.  38 C.F.R. § 4.3.  


ORDER

Entitlement to an effective date earlier than July 28, 2014 for grant of service connection for ischemic heart disease disability is denied. 

Entitlement to an effective date earlier than July 28, 2014 for award of 30 percent rating for ischemic heart disease disability is denied. 

Entitlement to an evaluation in excess of 10 percent prior to January 2, 2014, and thereafter, in excess of 30 percent for atrial fibrillation associated with hypertension disability is denied. 


REMAND

The Veteran seeks entitlement to increased evaluation for his service-connected ischemic heart disease as well as entitlement to TDIU. A review of the claims folder shows that additional development is needed prior to adjudication of the claims. 

Since the Veteran was last evaluated by VA in a March 2015 heart examination, he has required additional heart surgery with stent valve replacements in August 2015.  In addition, a November 2011 chest x-ray report shows findings of mild increase pulmonary vascular congestion.  This suggests that the Veteran's service-connected ischemic heart disease has worsened.  As such, the Veteran should be afforded with a new VA examination to evaluate the severity of his disability.  His TDIU claim is inextricably intertwined with the increased rating claim, and so this claim must also be remanded.

The Board notes that up until now, for the period prior to August 25, 2016, the Veteran fails to meet the scheduler criteria for TDIU as he does not have a single service-connected disability ratable at 60 percent or more or one disability rated as 40 percent disabling with a combined rating of 70 percent or more.  See 38 C.F.R. § 4.16 (a).  Although there is still pending on appeal the issue of entitlement to an increased disability rating for ischemic heart disease, if such appeal does not result in attaining the requisite schedular criteria for that period, the Veteran still may be entitled to a TDIU for that period on an extraschedular basis if it is established that he has been unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  See 38 C.F.R. § 4.16 (b).  

Accordingly, given the Veteran's assertions that his unemployment status is related to manifestations of his service-connected disabilities since 2009 as well as the June 2008 VA examination report finding that the Veteran's disabilities have significant effect on his occupation, on remand, following any additional development deemed necessary, for any period in which the Veteran does not meet the requisite schedular criteria, consideration should be given to whether referral of the issue of entitlement to a TDIU to VA's Director of Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b) is warranted.

Accordingly, the case is REMANDED for the following action:

1. Seek the Veteran's assistance in obtaining any outstanding records of private treatment for his ischemic heart disease, to include from Spectrum Health and his private cardiologist. 

2. Update the claims folder with the Veteran's VA treatment records dated since May 2016.

3. Schedule the Veteran for a VA heart examination with the appropriate specialist to determine the current level of severity of his service-connected ischemic heart disease disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examination must include a stress test to determine the Veteran's METS, unless the examiner determines that a stress test is medically contraindicated, be it due to the Veteran's physical limitations, or other valid reasons.  If the examiner determines that such a test is medically contraindicated, be it due to the Veteran's physical limitations, or other valid reasons, a full explanation must be given.

A complete rationale should be given for all opinions and conclusions expressed.

4. Then, adjudicate the Veteran's claim for increased rating for ischemic heart disease and his claim of entitlement to a TDIU, to include if appropriate consideration on whether referral to VA's Director of Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b)  is warranted for any applicable period under appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


